Citation Nr: 1024265	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral compartment degenerative joint 
disease of the left knee.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions of June 2005, which 
granted service connection for patellofemoral compartment 
degenerative joint disease of the left knee; and July 2006, 
which granted service connection for degenerative joint 
disease of the right knee.  The Veteran perfected timely 
appeals as to the initial disability ratings assigned to each 
knee disability.  In May 2009, the Board denied increased 
ratings for each knee, and the Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2010 Order, the Court granted a 
joint motion for remand filed by the parties, and remanded 
the matter to the Board for further analysis of whether a 
higher disability rating based upon additional functional 
loss due to pain on motion, flare-ups and repetition is 
warranted.  In its Order, the Court specified that only the 
two issues involving the Veteran's knees were subject to the 
remand; the Court left undisturbed the Board's other holdings 
pertaining to the issues of the disability rating assigned to 
the Veteran's bilateral hearing loss, the effective date 
assigned to the grant of service connection for left knee 
degenerative joint disease, and whether new and material 
evidence was submitted to reopen a claim for entitlement to 
service connection for Scheuermann's disease of the dorsal 
spine. 

A June 2005 Notice of Disagreement (NOD) and an addendum to 
an October 2006 VA Form 9 reflect that the Veteran's counsel 
is in essence raising a claim of clear and unmistakable error 
(CUE) in a June 1975 RO rating decision denying service 
connection for a back disability.  This matter has not been 
adjudicated, and it is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran 
when further action on his part is required.




REMAND

The Court vacated and remanded the Board's May 1999 decision 
for deficiencies in the Board's analysis.  However, the 
Veteran's attorney argues, and the Board agrees, that 
additional evidence should be obtained.  Because the veteran 
has perfected an appeal as to the assignment of the initial 
ratings for his knee disabilities following the initial 
awards of service connection, the VA is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It appears that the veteran continues to seek VA medical 
care.  However, the most recent VA treatment records 
available for review (other than a few selected records 
submitted by the Veteran's attorney) are dated in 2008.  The 
Veteran's most recent VA examinations predate these by 
several years.  Thus, prior to engaging in the additional 
analysis required by the Court, the Veteran's updated medical 
records should be obtained for review by adjudicators and the 
Veteran should be provided with a comprehensive VA 
examination for purposes of identifying all current 
impairment related to his service-connected knee 
disabilities.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009)

IF the Veteran has sought private medical care for his knee 
disabilities, he is hereby informed to notify the VA so that 
VA may assist him in obtaining records reflecting this 
treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
Veteran's VA treatment records, from the 
Lincoln, Nebraska VA and ancillary 
clinics, reflecting treatment provided 
subsequent to April 2008.

2.  The veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to identify 
all impairment resulting from the 
Veteran's service-connected knee 
disabilities.  The claims folder, 
including all records obtained pursuant 
to the above request, must be made 
available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be performed in conjunction with 
the examination.  The examiner is 
requested to identify all functional 
impairment in addition to limitation of 
motion, with particular attention to 
additional loss due to pain on motion, 
flare-ups, weakness, and fatigability.  
The complete rationale for all opinions 
expressed should be fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

